UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                             Plaintiff,
                                                             19-CV-10903 (CM)
                     -against-
WORLD TRADE CENTER; UNITED                                   ORDER OF DISMISSAL
STATES SD COURT; CITY OF NEW YORK                            UNDER 28 U.S.C. § 1651
(HRA),
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         In an order dated November 7, 2019, and entered the next day, the Court barred Plaintiff

from filing any new action in forma pauperis (IFP) without first obtaining from the Court leave

to file. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). On

November 22, 2019, Plaintiff filed this new pro se action in which she seeks to proceed IFP. But

she has not sought leave from the Court to file this action. The Court therefore dismisses this

action without prejudice for Plaintiff’s failure to comply with the November 7, 2019 order.

         The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.) The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not be

taken in good faith and therefore IFP status is denied for the purpose of an appeal. See Coppedge

v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 18, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
